—In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated March 28, 2000, which denied its motion for summary judgment against the defendants Anthony W. Reynolds and Barbara E. Reynolds, a/k/a Barbara Newman.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff’s motion for summary judgment against the respondents. In opposition to the plaintiff’s prima facie showing of its entitlement to judgment as a matter of law, the respondents submitted sufficient evidence to raise a triable issue of fact as to whether the mortgage payments that were due in July and August 1993 were paid before the notice to cure dated September 27, 1993 (see, Red Rock Holdings v Mandel, 220 AD2d 495; Pellicane v Norstar Bank, 213 AD2d 610; cf., LBV Props. v Greenport Dev. Co., 188 AD2d 588). O’Brien, J. P., McGinity, H. Miller and Smith, JJ., concur.